The opinion of the court was delivered by
Garrison, J.
This was not the statutory trial of a claim of property. The question before the District Cdurt was whether the process by which the defendant was in court would support the judgment in attachment. Upon this question the instruction given by the attorney to the clerk was of no' force. If the .attorney had the authority under his retainer to direct the transfer -to himself of his clients’ credit, his rights therein were not thereby extended beyond those of his attorney’s lien. He possessed no other authority. Whatever was over and above the clients’ obligation to their attorney was a right and credit of theirs. This right and credit, the amount of which upon the question of process is immaterial, existed in the hands of the clerk at the time the attachment was served. The circumstance that the clerk had been told to do something else with the money of the defendants in attachment is devoid of any significance, and'had no effect upon the judgment entered against them on the attachment proceeding.
The order from which the plaintiff in attachment has appealed is reversed, with costs.